Per Curiam:

The motion to set aside the order which suspended the defendant from the office of sheriff is denied, it being-held that even if the act providing for the removal of unfaithful public officers does not affect officers for whose removal the constitution expressly provides, it is valid at least so far as it applies to other public officers, including a sheriff. The grounds for this holding will be stated in the opinion to be filed on the final disposition of the case. No order can be made in this proceeding requiring the clerk of the district court to pay over the fees earned by the successor of defendant. While Bramlette, who is sheriff for the time being, is entitled to all fees due for services performed by him while acting- as sheriff, the clerk of the district court, who is withholding such fees, is not a party to this proceeding and, therefore, an effective order can not be made upon him.